DETAILED ACTION
This action is in response to the request for reconsideration and accompanying terminal disclaimer filed on May 25, 2021. Claims 11-21, 23-26, 31 and 32 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,914,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. These changes align the claim limitations of independent claim 32 with those in original claims 11, 17 and 19. It is clear from the remarks in the first paragraph on page 7 of the response filed January 27, 2021 that this was Applicant’s intent. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 32, line 14 “outer” has been changed to --inner--.
In claim 32, line 26 “outer” has been changed to --inner--.
In claim 32, line 27 “outer” has been changed to --inner--.

Allowable Subject Matter
Claims 11-21, 23-26, 31 and 32 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The nonstatutory double patenting rejection has been withdrawn in light of the terminal disclaimer filed May 25, 2021.
U.S. Patent No. 3,000,479 (Mosbacher) is believed to be the closest prior art. The rejections under 35 U.S.C. 103 based on Mosbacher together with the other previously applied references have been overcome since the prior art does not disclose or render obvious a clutch system including the armature disk and return spring arranged together with the remainder of the recited structure in the manner specified in independent claim 11, in particular wherein the armature is connected to the driver by the return spring for opening the magnetic clutch in case of a reduction in a magnetic field generated by the permanent magnet. 
The prior art also does not disclose or render obvious a clutch system including the specified magnetic clutch arranged together with the remainder of the recited structure in the manner specified in independent claim 31, in particular wherein the 
Similarly, the prior art does not disclose or render obvious a clutch system including the specified magnetic clutch arranged together with the remainder of the recited structure in the manner specified in independent claim 32, in particular wherein the magnetic clutch comprises a permanent magnet, a soft-magnetic inner armature part arranged at least partially inside the permanent magnet, and a friction disk coupled in a torque-transmitting manner to the torque admission element and disposed axially between the armature disk and the solenoid for producing a frictional contact with the soft-magnetic inner armature part, wherein the permanent magnet is magnetically coupled to the soft-magnetic inner armature part. 
It is noted that the International Search Report cited DE 10 2014 213486 A1 (DE ‘486) as being of particular relevance. This reference was also applied against the originally filed claims in Application No. 16/088,863, now U.S. Patent No. 10,914,347, which formed the basis for the now withdrawn nonstatutory double patenting rejection in the present application. In DE ‘486 the elements 14, 20 are on the torque input side and correspond to the presently claimed “torque admission element”. The pulley 16 is the output element and corresponds to the presently claimed “torque release element”. The element 50 corresponds to the presently claimed “input ramp” and “driver”.  DE ‘486 .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655